DETAILED ACTION
Election/Restrictions
1.	Applicant's election, without traverse, of claims 21-34 in the “Response to Restriction Requirement” filed on 11/09/2020 is acknowledged and entered by the Examiner. Applicant's cancellation of claims 35-40 in “Claims” filed on 11/09/2020 with the same reply, have been entered by Examiner.
	This office action consider claims 21-34 pending for prosecution. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 21, 25-27, 29, 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haeberlen et al. (US 20110210377 A1; hereinafter Haeberlen).
Regarding claim 21, Haeberlen teaches a multilayered die (see the entire document, specifically Fig. 1+; [0020+], and as cited below) comprising: 
400; Fig. 7C; [0085]) comprising a first polarization layer (42; see [0030, 0042, 0044]; AlInN) and a voltage tuning layer (41; [0030, 0042, 0044]; AlGaN); and 
an enhancement mode device (100; Fig. 7C; [0085]) adjacent the depletion mode device (400), the enhancement mode device (100; Fig. 7C; [0085]) comprising a second polarization layer (42; see [0030, 0042, 0044]; AlInN), wherein the second polarization layer (42; see [0030, 0042, 0044]; AlInN) comprises an opening corresponding to a gate (see [0085] in view of [0046, 0064]) of the enhancement mode device.  
Regarding claim 25, Haeberlen teaches all of the features of claim 21. 
Haeberlen further teaches wherein the voltage tuning layer (41; [0030, 0042, 0044]; AlGaN) comprises aluminum, gallium, and nitrogen comprising 
Regarding claim 26, Haeberlen teaches all of the features of claim 21. 
Haeberlen further teaches wherein the voltage tuning layer (41; [0030, 0042, 0044]; AlGaN) is 2 to 8 nanometers in thickness (see [0031]; 5 nm).  
Regarding claim 27, Haeberlen teaches a multilayered die (see the entire document, specifically Fig. 1+; [0020+], and as cited below) comprising: 
a plurality of device pairs (see [0087-0088]; see also [0001, 0019, 0082, 0085]), each device pair comprising: 
a depletion mode device (400; Fig. 7C; [0085]) comprising a first polarization layer (42; see [0030, 0042, 0044]; AlInN) and a voltage tuning layer (41; [0030, 0042, 0044]; AlGaN); and 
100; Fig. 7C; [0085]) adjacent the depletion mode device (400), the enhancement mode device (100; Fig. 7C; [0085]) comprising a second polarization layer (42; see [0030, 0042, 0044]; AlInN), wherein the second polarization layer (42; see [0030, 0042, 0044]; AlInN) comprises an opening corresponding to a gate (see [0085] in view of [0046, 0064]) of the enhancement mode device.  
Regarding claim 29, Haeberlen teaches all of the features of claim 27. 
Haeberlen further teaches wherein the voltage tuning layer (41; [0030, 0042, 0044]; AlGaN) comprises one of (gallium and nitride) or aluminum, gallium, and nitrogen (41; [0030, 0042, 0044]; AlGaN). 
Regarding claim 33, Haeberlen teaches all of the features of claim 27. 
Haeberlen further teaches wherein the voltage tuning layer (41; [0030, 0042, 0044]; AlGaN) is 2 to 8 nanometers in thickness (see [0031]; 5 nm).  
Regarding claim 34, Haeberlen teaches all of the features of claim 27. 
Haeberlen further teaches wherein the voltage tuning layer (41; [0030, 0042, 0044]; AlGaN) comprises aluminum, gallium, and nitrogen comprising .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

3.	Claims 22-24, 28, 31, 32 are rejected under 35 U.S.C.103 as being unpatentable over Haeberlen et al. (US 20110210377 A1; hereinafter Haeberlen), in view of Roberts (US 20170069743 A1; hereinafter Roberts). 
Regarding claim 22, Haeberlen teaches all of the features of claim 21. 
But, Haeberlen does expressly disclose wherein the first and second polarization layers each comprise a same multilayer stack.
However, in the analogous art, Roberts teaches III-nitride materials are generally described, including gallium nitride materials and associated material structures including substrates comprising silicon ([0001]), wherein (Fig. 1A+; [0005+]) multiple transistors 210 in Fig. 3J, where Suitable transistors (e.g., FETs) that may be used in association with certain of the embodiments described herein include depletion 
mode (normally-ON) transistors and enhancement mode (normally OFF) transistors ([0120]), where  III-nitride material region 120 comprises of III-nitride material device region 190 (Fig. 3J in view of Figs. 1D, 1E; [0104-0110]), where III-nitride material device region 190 comprises of 190A comprising AlGaN [0105], 190C comprising AlN [0107], and 190D comprising AlInN [0108].
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Haeberlen’s Group-III nitride Roberts’s  III-nitride material device region, and thereby, modified Haeberlen’s (by Roberts) device will have wherein the first (Haeberlen 42; see [0030, 0042, 0044] in view of Roberts 190D, 190C; Fig. 1E; [0107, 0108]) and second polarization layers each comprise a same multilayer stack (Haeberlen 42; see [0030, 0042, 0044] in view of Roberts 190D, 190C; Fig. 1E; [0107, 0108])	
The ordinary artisan would have been motivated to modify Haeberlen in the manner set forth above, at least, because this inclusion provides a multilayer III-nitride material device region (Roberts [0105, 0108]), which provides provide the bandgap offset and match or substantially match the lattice constants.
Regarding claim 23, Haeberlen teaches all of the features of claim 21. 
But, Haeberlen does expressly disclose wherein at least one of the first or second polarization layers comprise a first layer comprising aluminum, indium, and nitrogen and a second layer comprising aluminum and nitrogen. 
However, in the analogous art, Roberts teaches III-nitride materials are generally described, including gallium nitride materials and associated material structures including substrates comprising silicon ([0001]), wherein (Fig. 1A+; [0005+]) multiple transistors 210 in Fig. 3J, where Suitable transistors (e.g., FETs) that may be used in association with certain of the embodiments described herein include depletion 
mode (normally-ON) transistors and enhancement mode (normally OFF) transistors ([0120]), where  III-nitride material region 120 comprises of III-nitride material device region 190 (Fig. 3J in view of Figs. 1D, 1E; [0104-0110]), where III-nitride material 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Haeberlen’s Group-III nitride barrier layer with Roberts’s  III-nitride material device region, and thereby, modified Haeberlen’s (by Roberts) device will have wherein at least one of the first (Haeberlen 42; see [0030, 0042, 0044] in view of Roberts 190D, 190C; Fig. 1E; [0107, 0108]) or second polarization layers (Haeberlen 42; see [0030, 0042, 0044] in view of Roberts 190D, 190C; Fig. 1E; [0107, 0108])  comprise a first layer comprising aluminum, indium, and nitrogen (Haeberlen 42; see [0030, 0042, 0044] in view of Roberts 190D, 190C; Fig. 1E; [0108]; 190D comprising AlInN) and a second layer comprising aluminum and nitrogen (Haeberlen 42; see [0030, 0042, 0044] in view of Roberts 190D, 190C; Fig. 1E; [0108]; 190C comprising AlN).
The ordinary artisan would have been motivated to modify Haeberlen in the manner set forth above, at least, because this inclusion provides a multilayer III-nitride material device region (Roberts [0105, 0108]), which provides provide the bandgap offset and match or substantially match the lattice constants.
Regarding claim 24, modified Haeberlen (by Roberts) teaches all of the features of claim 23. 
Modified Haeberlen (by Roberts) further teaches wherein the first layer (Haeberlen 42; see [0030, 0042, 0044] in view of Roberts 190D, 190C; Fig. 1E; [0108]; 190D comprising AlInN) and the second layer (Haeberlen 42; see [0030, 0042, 0044] in view of Roberts 190D, 190C; Fig. 1E; [0108]; Haeberlen [0031]; see Roberts [0107]).  
Regarding claim 28, Haeberlen teaches all of the features of claim 27. 
But, Haeberlen does expressly disclose wherein the first and second polarization layers each comprise a same multilayer stack.
However, in the analogous art, Roberts teaches III-nitride materials are generally described, including gallium nitride materials and associated material structures including substrates comprising silicon ([0001]), wherein (Fig. 1A+; [0005+]) multiple transistors 210 in Fig. 3J, where Suitable transistors (e.g., FETs) that may be used in association with certain of the embodiments described herein include depletion 
mode (normally-ON) transistors and enhancement mode (normally OFF) transistors ([0120]), where  III-nitride material region 120 comprises of III-nitride material device region 190 (Fig. 3J in view of Figs. 1D, 1E; [0104-0110]), where III-nitride material device region 190 comprises of 190A comprising AlGaN [0105], 190C comprising AlN [0107], and 190D comprising AlInN [0108].
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Haeberlen’s Group-III nitride barrier layer with Roberts’s  III-nitride material device region, and thereby, modified Haeberlen’s (by Roberts) device will have wherein the first (Haeberlen 42; see [0030, 0042, 0044] in view of Roberts 190D, 190C; Fig. 1E; [0107, 0108]) and second polarization layers each comprise a same multilayer stack (Haeberlen 42; see [0030, 0042, 0044] in view of Roberts 190D, 190C; Fig. 1E; [0107, 0108])	
Haeberlen in the manner set forth above, at least, because this inclusion provides a multilayer III-nitride material device region (Roberts [0105, 0108]), which provides provide the bandgap offset and match or substantially match the lattice constants.
Regarding claim 31, Haeberlen teaches all of the features of claim 27. 
But, Haeberlen does expressly disclose wherein at least one of the first or second polarization layers comprise a first layer comprising aluminum, indium, and nitrogen and a second layer comprising aluminum and nitrogen. 
However, in the analogous art, Roberts teaches III-nitride materials are generally described, including gallium nitride materials and associated material structures including substrates comprising silicon ([0001]), wherein (Fig. 1A+; [0005+]) multiple transistors 210 in Fig. 3J, where Suitable transistors (e.g., FETs) that may be used in association with certain of the embodiments described herein include depletion 
mode (normally-ON) transistors and enhancement mode (normally OFF) transistors ([0120]), where  III-nitride material region 120 comprises of III-nitride material device region 190 (Fig. 3J in view of Figs. 1D, 1E; [0104-0110]), where III-nitride material device region 190 comprises of 190A comprising AlGaN [0105], 190C comprising AlN [0107], and 190D comprising AlInN [0108].
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Haeberlen’s Group-III nitride barrier layer with Roberts’s  III-nitride material device region, and thereby, modified Haeberlen’s (by Roberts) device will have wherein at least one of the first (Haeberlen 42; see [0030, Roberts 190D, 190C; Fig. 1E; [0107, 0108]) or second polarization layers (Haeberlen 42; see [0030, 0042, 0044] in view of Roberts 190D, 190C; Fig. 1E; [0107, 0108])  comprise a first layer comprising aluminum, indium, and nitrogen (Haeberlen 42; see [0030, 0042, 0044] in view of Roberts 190D, 190C; Fig. 1E; [0108]; 190D comprising AlInN) and a second layer comprising aluminum and nitrogen (Haeberlen 42; see [0030, 0042, 0044] in view of Roberts 190D, 190C; Fig. 1E; [0108]; 190C comprising AlN).
The ordinary artisan would have been motivated to modify Haeberlen in the manner set forth above, at least, because this inclusion provides a multilayer III-nitride material device region (Roberts [0105, 0108]), which provides provide the bandgap offset and match or substantially match the lattice constants.
Regarding claim 32, modified Haeberlen (by Roberts) teaches all of the features of claim 31. 
Modified Haeberlen (by Roberts) further teaches wherein the first layer (Haeberlen 42; see [0030, 0042, 0044] in view of Roberts 190D, 190C; Fig. 1E; [0108]; 190D comprising AlInN) and the second layer (Haeberlen 42; see [0030, 0042, 0044] in view of Roberts 190D, 190C; Fig. 1E; [0108]; 190C comprising AlN) are each 1 to 10 nanometers in thickness (see Haeberlen [0031]; see Roberts [0107]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 


/OMAR F MOJADDEDI/Examiner, Art Unit 2898